Citation Nr: 1026700	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  05-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for emphysema, also claimed 
as a breathing disorder and chronic obstructive pulmonary disease 
(COPD).

2.  Entitlement to service connection for degenerative arthritis 
of the right thumb.

3.  Entitlement to service connection for arthritis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to August 
1990.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.

When this case was previously before the Board in April 2009, it 
was decided in part and remanded in part.  It has since returned 
to the Board for further appellate action.

FINDINGS OF FACT

1.  The Veteran's COPD is etiologically related to tobacco use 
that began in service.

2.  The Veteran's degenerative arthritis of the right thumb is 
etiologically related to service.

3.  The Veteran's arthritis of the lumbar spine is etiologically 
related to service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, 
COPD was incurred due to active service as the result of in-
service tobacco use.  38 U.S.C.A. §1110,  (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009); VAOPGCPREC 2-93.

2.  Degenerative arthritis of the right thumb was incurred in 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  With resolution of reasonable doubt in the Veteran's favor, 
arthritis of the lumbar spine was incurred in active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.       §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claims.  In addition, the evidence currently of record is 
sufficient to substantiate his claims.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If arthritis becomes manifest to a compensable degree within one 
year after discharge from service such disorder shall be presumed 
to have been incurred in service even if there is no evidence of 
such disorders during military service. 38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307. 3.309(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R.            § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

Emphysema and COPD

The Veteran contends that he is entitled to service connection 
for a respiratory disability, as he believes that this disability 
arose as a result of his active duty service.  In particular, the 
Veteran contends that this disability is due to tobacco abuse, 
which began in service.

At the outset, the Board notes that the Veteran's claim for 
service connection for emphysema, also claimed as a breathing 
disorder and COPD, was received by VA prior to June 9, 1998, and 
is therefore not limited by the amended regulation prohibiting 
service connection of a disability on the basis that it resulted 
from disease attributable to the use of tobacco products by a 
veteran during his or her service.  See 38 C.F.R. § 3.300; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where a law or 
regulation changes after a claim has been filed, the version more 
favorable to the veteran applies).

Under the former regulations pertaining to tobacco use, the VA 
General Counsel has found that under certain circumstances death 
or disability resulting from the identifiable residuals of 
disease due to tobacco use during service is compensable under 
the law governing VA benefits.  The opinion does not hold that 
service connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service. O.G.C. 
Prec. Op. 2-93 (Jan. 13, 1993).  Rather, it states that any 
disability related to tobacco use which is not diagnosed until 
after service would not be precluded from service connection; 
however, it must be demonstrated that the disability resulted 
from use of tobacco during service and the possible effect of 
smoking before or after service must be taken into consideration.  
Precedent opinions are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991) .

While the Veteran's service treatment records do not note a 
diagnosis of emphysema, COPD, or any similar respiratory 
disability, his April 1990 discharge examination notes a history 
of tobacco use.  

With respect to post-service medical records, numerous private 
and VA medical reports indicate a diagnosis of COPD as early as 
1990.  A chest X-ray from November 1990 revealed COPD. Records 
from the Family Medical Center from 1997 indicate that the 
Veteran had smoked rather heavily-approximately two packs per 
day.  Records from Dr. B. from October 1999 note a 15-year 
history of breathing problems beginning in service.  This 
Veteran's history of tobacco use was also recorded.

VA outpatient treatment records also show a diagnosis and 
treatment of severe obstructive airway disease.  In January 2000, 
a continued diagnosis of COPD was recorded.  The Veteran's 
longstanding history of cigarette smoking was noted, but it was 
later indicated that the Veteran eventually quit smoking.

The Veteran was afforded a VA examination for this disability in 
October 2009.  With respect to medical history, the Veteran 
indicated that he began smoking at age 19 in the service and 
stopped sometime in the late 1990s.  A pre-service history of 
bronchitis was also indicated.  A chest X-ray revealed changes of 
COPD along with a few scattered granulomas.  A diagnosis of COPD 
was continued.  With respect to the etiology of this disability, 
the examiner noted that the Veteran entered the service with 
multiple episodes of bronchitis that resolved with symptomatic 
treatment.  She further noted that the Veteran's diagnosis and 
treatment of COPD was made after discharge from service, and that 
the Veteran had a long history of smoking that began in service 
and continued well after service.  Thus, she determined that the 
Veteran's COPD was caused by his over 20 year history of smoking.

In various statements and during the Veteran's January 2006 
hearing before a Decision Review Officer (DRO) at the RO, the 
Veteran contended that he began smoking during service at the age 
of 19, that his breathing problems began during service and he 
frequently experienced difficulty running due to these problems.  
He indicated that he received cigarettes in service with his 
rations, and that these cigarettes were issued for a few years 
during his service.  As a result, he contended, he became 
addicted to smoking.  The Board has found no reason to doubt 
these statements by the Veteran regarding his history of tobacco 
use and the onset of his tobacco use and addiction during 
service. 

Based on the foregoing and resolving all reasonable doubt in 
favor of the Veteran, the Board finds that the preponderance of 
the medical evidence supports the finding that the Veteran's COPD 
is caused by smoking that occurred while in service.  Competent 
medical conclusions from several treating and consultative 
physicians, as well as the opinion of the October 2009 VA 
examiner, relate the Veteran's claimed disabilities to 
longstanding tobacco use, and the evidentiary record contains no 
opinion to the contrary.  The Board accords significant probative 
value to these opinions because they are compatible with the lay 
statements of record, all of which credibly report a long history 
of smoking both during the Veteran's twenty years of service and 
following service at a rate of up to two packs a day.  The Board 
also finds it probative that the Veteran's active duty service 
spanned over twenty years.

For these reasons, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran's COPD was 
incurred in active duty service as a result of in-service tobacco 
use.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107; 38 C.F.R.     
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312; VAOPGCPREC 2-
93.

Arthritis of the Right Thumb

The Veteran contends that he is entitled to service connection 
for his right thumb disability, as he believes that this 
disability originated during his active duty service.  In 
particular, the Veteran alleges that he injured his right thumb 
and hand while serving in El Paso, Texas.

The Veteran's service treatment records indicate that he 
experience right hand trauma in service.  An X-ray of the right 
wrist and thumb from October 1979 revealed no abnormalities.  In 
1984, he complained of numbness in the right fingers and that he 
could not close his hand.  He was assessed with tendinitis of the 
right wrist.  There were no further notations with respect to a 
thumb disability during service, and no abnormalities listed with 
regard to the right hand or thumb on the Veteran's 1990 
retirement examination.

With respect to post-service medical records, and VA examination 
from December 1992 showed a deformity of the thumb.  A history of 
injury to the right thumb as the result of a fall on the right 
hand and wrist, along with subsequent casting, was noted.  There 
was pain along the body of the first metacarpal line.  An X-ray 
of the right hand from December 1992 showed mild degenerative 
changes of the proximal and distal interphalangeal joint spaces 
with mild joint space narrowing and spurring.  A diagnosis of 
degenerative arthritis off the proximal and distal 
interphalangeal joint spaces of the right hand was assigned.

VA outpatient treatment records show continued treatment of right 
hand and right finger problems.  In September 1994, pain in the 
right wrist and thumb was noted.  It was also indicated that a 
splint was ordered.  In September 1997, right wrist and thumb 
pain was assessed, and it was noted that the Veteran participated 
in occupational therapy.  A March 2004 X-ray showed moderate 
advanced osteoarthritis of the first metacarpal joint.

In an April 2004 VA examination, the Veteran complained of pain 
at the proximal aspect of the base of the right thumb.  He 
expressed his belief that this pain began when he sustained a 
fall in service and landed on his right hand.  An examination 
revealed moderately advanced osteoarthritis of the first 
metacarpal joint.  The examiner opined that the Veteran's 
arthritis of the first metacarpal is as like as not due to 
service.

The Veteran was also afforded a VA examination in October 2009 to 
determine the etiology of his right thumb disability.  Based upon 
a review of the Veteran's claims file, the Veteran's report of 
medical history, and a physical examination, the examiner 
diagnosed the Veteran with first metacarpophalangeal joint 
degenerative  arthritis of the right thumb.  He noted that by the 
Veteran's history, the right thumb and wrist were injured at the 
same time and they have been treated in an ongoing fashion with 
splinting to both the wrist and the thumb.  He opined that based 
on his review of the claims files, the Veteran's history, and 
current examination and X-rays, the Veteran's right thumb 
metacarpophalangeal joint arthritis is more likely than not a 
result of the injury or injuries in service which led to the 
degenerative arthritis of the right wrist for which he is service 
connected.

Based on the foregoing evidence, the Board has determined that 
the Veteran is entitled to service connection for arthritis of 
the right thumb.  In so finding, the Board emphasizes the 
opinions of the VA examiners that the Veteran's right thumb 
disability is related to service.  Moreover, the October 2009 VA 
examiner properly supported his opinion by noting that the 
Veteran's right thumb and hand disabilities have been treated 
together in an ongoing fashion since service.

Furthermore, the Board has found the Veteran's allegation that he 
has experienced right thumb pain since he sustained the in-
service fall to be credible.  In this regard, the Board notes 
that the Veteran did report a right hand and wrist injury during 
service and indicated problems with his right fingers at that 
time.  In addition, the Veteran has consistently complained of 
right thumb pain, along with his right wrist and hand complaints, 
following his discharge from service and has indicated that these 
complaints stem from the same in-service injury.  VA outpatient 
treatment records following service substantiate these 
complaints.

In sum, the Board is satisfied that the preponderance of the 
evidence supports this claim.  Accordingly, service connection 
for arthritis of the right thumb is warranted.

Arthritis of the Lumbar Spine

The Veteran also contends that he is entitled to service 
connection for arthritis of the lumbar spine, as he believes that 
this disability is related to his active duty service.

The Veteran's service treatment records note that in April 1983, 
he complained of low back pain.  He denied experiencing any 
trauma, but indicated that he had tripped and caught himself.  
The assessment at that time was paravertebral muscle spasm.  
Later in April 1983, the Veteran was referred to physical therapy 
for persistent paravertebral spasm.  The therapist assessed the 
Veteran with lumbar syndrome.  While the Veteran noted recurrent 
back pain on his April 1990 report of medical history, his 
retirement examination revealed no spine or other musculoskeletal 
disabilities.

Following service, there is no evidence of the manifestation of 
arthritis of the lumbar spine to a compensable degree within one 
year of his retirement from active duty service.  VA outpatient 
treatment records show complaints of low back pain in 2003 and a 
diagnosis of degenerative joint disease of the back in March 
2004. 

In various statements, the Veteran has contended that his low 
back disability began in service and that he has sought treatment 
for the disability since service.

The Veteran was afforded a VA examination to determine the 
etiology of any currently present low back disorder in October 
2009.  The examiner indicated that she had reviewed the Veteran's 
medical history, noting that the Veteran had been seen in service 
in April 1983 for recurring back pain. She also noted that the 
Veteran reported recurrent back pain in April 1990, but that no 
back abnormality was found upon discharge examination.  The 
examiner also noted the Veteran's consistent history of treatment 
for low back problems beginning in 2003.  Upon examination, the 
Veteran complained of intermittent back pain that interfered with 
his work and recreational activities.  

Based on the Veteran's medical history and complaints, physical 
examination findings, and X-rays, the examiner diagnosed the 
Veteran with mild degenerative arthritis of the thoracic spine, 
bilateral spondylosis of L5 with spondylolisthesis grade 1, and 
degenerative disc disease of the lumbar spine.  She opined that 
the Veteran's spondylosis and spondylolisthesis may be 
congenital, and in the absence of any prior X-rays it is 
impossible to know when this occurred.  She noted that if it had 
existed at the time of active duty, it may have been aggravated 
by service.  Thus, she concluded that the issue of causality 
regarding his current low back disability with respect to 
spondylosis and spondylolisthesis could not be ascertained 
without resorting to mere speculation.  However, she determined 
that the Veteran's mild degenerative changes in the thoracic 
spine and mild degenerative disc disease of the lumbar spine are 
age appropriate and therefore less likely than not related to 
service.

Based on the foregoing, the Board has determined that the Veteran 
is entitled to service connection for arthritis of the lumbar 
spine.  It is evident from the record that the Veteran was 
treated for low back problems during service.  Moreover, VA 
outpatient treatment records track complaints of low back pain 
following service.  The opinion of the October 2009 VA examiner 
indicates that while the Veteran's degenerative arthritis was 
less likely than not attributable to service, it is uncertain 
whether his spondylosis or spondylosis pre-existed or was 
incurred in or aggravated by service.  Also, while there is no 
medical evidence of a low back disability or arthritis of the 
lumbar spine for a few years following the Veteran's discharge 
from service, the record contains the Veteran's credible, 
competent statements indicating that he has been suffering from 
low back problem problems since service.

The Board acknowledges that the October 2009 VA examiner was 
unable to determine whether the Veteran's low back spondylosis 
and spondylolisthesis are related to service.  The Board finds, 
however, that there is sufficient evidence of  continuity of 
symptomatology of a low back disability.  Moreover, there is no 
medical evidence to the effect that the Veteran's spondylosis and 
spondylolisthesis are less likely than not related to service.  
Consequently, and with resolution with all reasonable doubt in 
the Veteran's favor, the Board finds that the arthritis of the 
lumbar spine had its onset during service.   Accordingly, service 
connection for arthritis of the lumbar spine is warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303.





ORDER

Service connection for COPD is granted.

Service connection for arthritis of the right thumb is granted.

Service connection for arthritis of the lumbar spine is granted.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


